CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [*], HAS BEEN OMITTED PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED BECAUSE IT IS BOTH (I) NOT MATERIAL and (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED






ADVISOR SERVICES AGREEMENT


THIS ADVISOR SERVICES AGREEMENT (the “Agreement”) is made effective as of July
1, 2020 (the "Effective Date"), by and between Advanced Emissions Solutions,
Inc., a Delaware corporation, with offices at 8051 E. Maplewood, Suite 210,
Greenwood Village, CO 80111 (the “Company”) and L. Heath Sampson of Greenwood
Village, Colorado (the “Advisor”). Company and Advisor may be collectively
referred to as the “Parties” or individually as a “Party.”


WHEREAS, Advisor served as an Officer of the Company from August 2014, to June
30, 2020, including as its CEO from March 2015 to June 30, 2020, and has deep
knowledge and understanding of the Company, its business, and market; and


WHEREAS, effective June 30, 2020, Advisor amicably ended his employment with the
Company; and


WHEREAS, the Company desires to retain Advisor as an independent contractor to
advise the Company on certain matters relating to the Company’s refined coal
business unit (“RC”), and Advisor is willing to perform such advisory services
(the “Services” as further defined below).


NOW THEREFORE, the parties agree as follows:


Statement of Ethical Conduct: The Company is committed to the standards set
forth in its Code of Ethics and Business Conduct (the “Code”). A current version
of the Code is available for public inspection at:
http://www.advancedemissionssolutions.com/ADES-Investors/Leadership-and-Governance/Governance-Docs/default.aspx/.
Parties doing business with Company, its affiliates, and subsidiaries
acknowledge that they have been provided with access to the Code and Company’s
commitment to abide by its content.


1.
SCOPE OF SERVICES



1.1
Services. Advisor shall be available on an as-needed basis to provide
consultative services to the Company, its Officers, and its joint venture
partners at Tinuum Group, LLC (“Tinuum”) and Nexgen Resources, LLC (“NexGen”)
including, but not limited to, attending meetings at the Company’s or Tinuum’s
offices, working with third party business and legal consultants, and providing
guidance and advice with regard to questions and issues submitted to him by any
Officer of the Company from time to time.



1.2
Meetings. Advisor shall attend Company and Tinuum scheduled meetings as a guest,
as requested, either in person or via teleconference as specified by Company.



1.3
Compliance with Policies. Advisor will comply with reasonable policies,
practices, and procedures of Company as applicable to the Services and as
disclosed to Advisor from time to time, including (without limitation) policies,
practices, and procedures relating to related party transactions, facility
access and work rules, safety, security, ethics, confidentiality, IT, and data
security (collectively, “Relevant Policies”). Upon request, Advisor will
demonstrate to Company his compliance with the Relevant Policies.     



2.
COMPENSATION








--------------------------------------------------------------------------------





2.1
Cash Compensation. Advisor’s base compensation shall take the form of a cash
retainer in the amount of $8,000 per month (the “Retainer”). The parties agree
that the Retainer does not constitute a salary nor or part of an hourly rate
that is provided to Advisor. Rather, the Retainer shall be paid in monthly
installments of $8,000.00, payable on the 15th calendar day of each month, with
the first payment due on July 15, 2020.



2.2
Other Compensation. Company also will reimburse Advisor’s reasonable travel
expenses incurred in the course of performing under this Agreement.



2.3
Taxes. Advisor acknowledges and agrees that it shall be his obligation to report
as income all compensation received by Advisor pursuant to this Agreement and to
pay the appropriate taxes. In the event Advisor fails to timely pay all
appropriate taxes, then Advisor agrees to be solely responsible for paying all
taxes that remain owed from the Retention and cash incentives provide by the
Company; and Advisor shall fully defend, hold harmless and indemnify the Company
for the Advisor's untimely failure to pay taxes, interest, and/or penalties that
are required by any federal and/or state government agency.



3.
CONFIDENTIALITY AND COMPANY INTELLECTUAL PROPERTY



3.1
Confidentiality. Advisor acknowledges and agrees that while providing Services
he will be provided and have access to proprietary, highly sensitive and
confidential Company information (collectively “Confidential Information”). The
Confidential Information will be maintained in strict confidence by Advisor and
not disclosed by him to any third party or used for any purpose except to
provide Services in accordance with this Agreement.    



3.2
Company Intellectual Property. All intellectual property of any type and nature
disclosed or created pursuant to this Agreement (collectively “Company
Intellectual Property”), belongs solely and exclusively to Company, and Advisor
agrees to assign all of Advisor’s right, title and interest in the Company
Intellectual Property to Company. Nothing in this Agreement shall be construed
as implying, granting, or conveying any rights to Advisor, by license or
otherwise, to the Company Intellectual Property. Advisor agrees to cooperate
fully with Company to execute all necessary documentation to fulfill the purpose
of this Section 3.2. Advisor further agrees that the compensation provided for
in this Agreement is adequate and sufficient consideration in exchange for the
assignment of these intellectual property rights.



4.
INDEPENDENT CONTRACTOR    



In the performance of Services, Advisor is an independent contractor and shall
not be considered an employee, agent, or representative of Company for any
purpose. Advisor has no authority whatsoever to bind Company by contract or
otherwise. Advisor will comply with all United States federal, state, and local
and other country laws, regulations, and ordinances with respect to the Services
provided hereunder, and will indemnify the Company and its directors and
officers and hold each harmless for any breach of this provision.    
 
5.
APPLICABLE LAW








--------------------------------------------------------------------------------





This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Colorado, excluding its conflicts of laws provisions.


6.
CONFLICTS OF INTEREST



The Parties acknowledge that this Agreement is a related party transaction that
may present a heightened risk of conflicts of interest. In accordance with
Company policy, the Audit Committee of the Board is required to approve or
ratify this Agreement as being appropriate and containing terms that are
comparable to those that could be obtained in an arm’s length transaction with
an unrelated third party. In addition, the Company may disclose this Agreement
under Item 404 of Regulation S-K or other provisions under the Securities
Exchange Act of 1934. Advisor represents that he is not a party to any other
agreement which would prevent him from entering into this Agreement or which
would adversely affect the Company. Advisor warrants that he shall not enter
into an agreement that would create a conflict of interest during the
performance of any Services.     


7.
NOTICE



7.1
All notices under this Agreement shall be in writing, be specific to the subject
of the notice, and shall be transmitted in a reliable and traceable manner. For
purposes of notices, the parties shall transmit notices to the following
representatives:



For Company
For Advisor
Advanced Emissions Solution, Inc.
Greg Marken
8051 E. Maplewood, Ste. 210
Greenwood Village, CO 80111


L. Heath Sampson
[*]


Email: greg.marken@adaes.com
Phone: 720-598-3528
 

7.2
The parties agree to keep notice information current and to update the other
Party with any changes as soon as reasonably practical.



8.
TERM AND TERMINATION



8.1
Term. The term of this Agreement will begin on the Effective Date and will
continue on a month-to-month basis, ending no later than December 31, 2020.



8.2
Termination. The Company may terminate this Agreement immediately if Advisor is
unable or refuses to perform the Services, provided that Advisor has been
provided written notice and a reasonable opportunity to perform. Either Party
may terminate this Agreement immediately if the other Party is in breach of any
material provision of this Agreement, provided that the breaching party is
provided with written notice of the breach and a reasonable opportunity to cure.
Either Party may terminate this Agreement without cause by providing seven (7)
days’ written notice to the other Party.



9.
LIMITATION OF LIABILITY








--------------------------------------------------------------------------------





EXCEPT FOR DAMAGES ARISING FROM ADVISOR’S BREACH OF SECTION 3, IN NO EVENT WILL
EITHER PARTY'S LIABILITY UNDER THIS AGREEMENT, OR IN CONNECTION WITH THE
SERVICES PROVIDED HEREUNDER, INCLUDE ANY INDIRECT, INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL DAMAGES OR CLAIMS FOR LOSS OF BUSINESS OR PROFITS UNDER CONTRACT,
TORT (INCLUDING NEGLIGENCE), OR OTHER LEGAL THEORY REGARDLESS OF THE CAUSE OF
ACTION AND EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
POTENTIAL LOSS OR DAMAGE.


10.
COMPLIANCE WITH LAWS



For purposes of this Agreement, “Laws” means any action by a governmental entity
that applies to this Agreement, the parties, or to the Services, regardless of
whether it is a statute, regulation, ordinance, order, etc., promulgated in the
United States or any other country.


11.
MISCELLANEOUS



11.1
Complete Agreement. This is the complete agreement between the parties relating
to the provision of Services under this Agreement. This Agreement is binding and
will inure to the benefit of Company and Advisor and their respective successors
and assigns.



11.2
Assignment. Neither Party may assign its rights or obligations hereunder without
the prior written consent of the other Party, with the exception that Company
may assign this Agreement to a Company affiliate without Advisor’s prior
approval.



11.3
If any provision of this Agreement is invalid or unenforceable, the remainder of
this Agreement shall continue in full force and effect.



11.4
Survival. Sections 1.3, 2.3, 3, 4, 5, 6, 7, 9, 10, and 11 survive the expiration
or termination of this Agreement.



Signature page follows




IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Agreement on the date first written above.




L. HEATH SAMPSON
 
ADVANCED EMISSIONS SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
 
Signature:
/s/ L. Heath Sampson
 
Signature:
/s/ Chris Bellino
Name:
L. Heath Sampson
 
Name:
Chris Bellino
 
 
 
Title:
Chief Accounting Officer
 
 
 
 
 






